Citation Nr: 1030949	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  06-24 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The Veteran served on active duty from September 1979 to November 
1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana in January and July of 2005.

The Veteran initially requested a Travel Board hearing and was 
scheduled for such a hearing in July 2008.  He requested to have 
that hearing postponed and later withdrew his hearing request in 
a statement received in August 2008.

The issues of service connection for hepatitis C and 
asthma have been raised by the record but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  

The issue of service connection for a back disorder is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for 
bilateral hearing loss was denied in an unappealed April 1998 
rating decision.

2.  Evidence received since the unappealed April 1998 rating 
decision consists solely of cumulative lay statements, with no 
pertinent audiological or medical evidence received by the RO.




CONCLUSION OF LAW

New and material evidence has not been received to reopen a claim 
for service connection for bilateral hearing loss.  38 U.S.C.A. 
§§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.156, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral hearing loss

Generally, a final rating decision or Board decision may not be 
reopened and allowed, and a claim based on the same factual basis 
may not be considered.  
38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary shall 
reopen the claim and review the former disposition of the 
claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which are 
effective in this case because the Veteran's claim was received 
subsequent to August 29, 2001, "new and material evidence" 
means evidence not previously submitted to agency decisionmakers 
which, by itself or in connection with evidence previously 
included in the record, "relates to an unestablished fact 
necessary to substantiate the claim." New and material evidence 
can be "neither cumulative nor redundant" of the evidence of 
record at the time of the last prior final denial of the claim 
and must also "raise a reasonable possibility of substantiating 
the claim."  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In this case, the Veteran's initial claim for service connection 
for bilateral hearing loss was denied in an April 1998 rating 
decision.  In this decision, the RO noted that service treatment 
records showed a hearing loss disability in the right ear both at 
entrance and at separation from service, with no evidence to 
support a finding that the disability worsened in service.  See 
38 U.S.C.A. § 1111; 38 C.F.R. §§ 3.306, 3.385.  The RO also noted 
that left ear hearing was normal at entrance and discharge, and 
there was no indication of complaints of, or treatment for, 
hearing loss in medical records from the New Orleans VA Medical 
Center (VAMC).  Additionally, the Board notes that, in his 
October 1997 claim, the Veteran had reported hearing loss "from 
the rifles, guns" and, although he did not list a specific onset 
date, he indicated that he was treated for this disability at the 
Ft. Stewart, Georgia infirmary.

The Veteran was notified of the RO's unfavorable decision in 
April 1998.  In October 1998, the RO received a VA Form 9 (Appeal 
to Board of Veterans' Appeals) from the Veteran.  In this 
submission, he requested a hearing but did not specify any 
particular disabilities.  He also checked a box indicating that 
he wanted to appeal "all of the issues listed on the Statement 
of the Case," but the Board notes that no Statement of the Case 
had been issued at that juncture. 

In February 1999, the RO sent the Veteran a letter, in which he 
was informed that his October 1998 VA Form 9 did not constitute a 
valid "notice of disagreement" because he did not indicate the 
specific determinations in the April 1998 decision with which he 
disagreed.  He was advised to file a Notice of Disagreement (NOD) 
by indicating any specific determinations with which he 
disagreed, and the RO set forth the time limits for receipt of 
that NOD.  The Veteran, however, never responded to this letter.  
Consequently, he never filed an NOD that met the criteria of 
38 C.F.R. § 20.201 ("If the agency of original jurisdiction gave 
notice that adjudicative determinations were made on several 
issues at the same time, the specific determinations with which 
the claimant disagrees must be identified.")  Absent a timely 
NOD, the October 1998 decision is final under 38 U.S.C.A. 
§ 7105(c), and the question for the Board now is whether new and 
material evidence has been received by the RO in support of the 
Veteran's claim since the issuance of that decision.

In this regard, the Board is aware that the RO has received 
additional VA treatment records, but these records are entirely 
negative for complaints of, or treatment for, bilateral hearing 
loss.  The only other relevant evidence submitted since the April 
1998 decision consists of the Veteran's lay statements, dated 
from November 2004 through January 2010.  The Veteran has 
consistently asserted that he has bilateral hearing loss dating 
back to service.  However, that contention was well-established 
in the record, in the October 1997 claim form, prior to the 
unappealed April 1998 rating decision.  As such, the Veteran's 
lay statements do not constitute "new" evidence, as they are 
entirely cumulative of evidence and argument already of record.

Overall, the Veteran has submitted no evidence in support of his 
claim since the April 1998 rating decision, except for cumulative 
lay statements.  Consequently, VA has not received "new and 
material" evidence to reopen the Veteran's claim, and this 
appeal must be denied as to that claim.

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, an initial notice letter containing general service 
connection provisions was furnished to the Veteran in December 
2004.  A corrective letter, notifying the Veteran of the prior 
denial of service connection for bilateral hearing loss, the 
basis for that denial, and the type of evidence needed to reopen 
the claim, was furnished in July 2006.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In this same letter, the Veteran was also 
notified of VA's practices in assigning disability evaluations 
and effective dates for those evaluations.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The claim was later 
readjudicated in a March 2007 Supplemental Statement of the Case.  
This course of corrective action ensures that any initial errors 
in notification are not prejudicial to the Veteran.  See Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment described by the Veteran.  The Board notes that in 
a May 2006 submission, the Veteran listed several facilities from 
which he received treatment for multiple disorders, including 
hearing loss.  The RO notified him in November 2006 that he would 
need to submit separate release forms for each of these 
facilities, but he never responded to this RO letter.  As a 
consequence, the RO was unable to obtain medical records from any 
of the noted facilities.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  

Finally, as the Veteran has not presented any new and material 
evidence to reopen his claim, there is no requirement for a VA 
examination in conjunction with the claim.  38 C.F.R. 
§ 3.159(c)(4)(iii).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

New and material evidence not having been received to reopen a 
claim for service connection for bilateral hearing loss, the 
appeal is denied as to that issue.


REMAND

The Board has reviewed the Veteran's service treatment records 
and observes that he was treated on numerous occasions in 1979 
and 1980 for low back symptoms.  Subsequent to service, the 
claims file contains no documentation of low back treatment.  The 
Veteran reported post-service back treatment in 2001 and 2002 in 
a May 2006 submission, but he did not respond to a November 2006 
VA request for separate signed release forms for all noted 
medical facilities.  

That notwithstanding, the Veteran reported in a March 2005 
statement that he sustained back problems in service as a result 
of cutting down trees and heavy lifting and noted that "my back 
still hurts even more worse now."  The Veteran is competent to 
provide continuity-of-symptomatology statements in conjunction 
with his service connection claim.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1335 (Fed. Cir. 2006).  In view of this and the 
frequent in-service treatment for back problems, the Board finds 
that he should be afforded a VA examination in conjunction with 
this claim prior to a final Board disposition on the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and 
requested to provide a signed release form, 
with full address information, for each 
treatment provider who has treated him for 
back problems subsequent to service.  For 
each treatment provider for which the 
Veteran fills out a release form, all 
records of medical treatment which are not 
currently associated with the Veteran's 
claims file should be requested.  All 
records obtained pursuant to this request 
must be included in the Veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

2.  Then, the Veteran should be afforded a 
VA spine examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed back disorder.  The 
examiner must review the claims file in 
conjunction with the examination.    

All tests and studies deemed necessary by 
the examiner should be performed.  Based on 
a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed back 
disorder.  The examiner is also requested 
to offer an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that the 
diagnosed disorder is etiologically related 
to the Veteran's period of active service.  
A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

3.  After completion of the above 
development, the Veteran's claim for 
service connection for a back disorder 
should be readjudicated.  If the 
determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


